The Supreme Court properly determined that the plaintiff’s mechanic’s lien was subordinate to the construction loan mortgage held by the defendant Putnam County National Bank of Carmel (hereinafter PCNBC), as no evidence was submitted that the lender failed to comply with Lien Law § 22 (see Nanuet Natl. Bank v Eckerson Terrace, 47 NY2d 243 [1979]; Atlantic Bank of N.Y. v Forrest House Holding Co., 234 AD2d 491 [1996]; Howard Sav. Bank v Lefcon Partnership, 209 AD2d 473 [1994]).
Additionally, under the facts of this case, the Supreme Court properly determined that the plaintiff was not entitled to a money judgment in its favor and against PCNBC in the principal sum of $78,000, representing the amount of funds improperly released by PCNBC from the construction loan, and instead, properly reduced the amount of PCNBC’s mortgage lien by that amount (see Lien Law § 77 [3] [a] [ix]; see generally Aspro Mech. Contr. v Fleet Bank, 1 NY3d 324 [2004]).
The plaintiffs remaining contention is without merit. Dillon, J.E, Angiolillo, Florio and Dickerson, JJ., concur.